Bece, J.
(After stating the facts.) Had the court charged without qualification that “if the plaintiff by ordinary care could have avoided the consequences to herself caused by defendant’s negligence, she is not 'entitled to recover,” the duty of this court, under the facts of the case, to reverse the judgment of the court below would be clearbut while the trial judge instructed the jury in the language of this extract from his charge, he also charged in immediate connection with the same the proper rule as to the’standard of care and diligence for a child of tender years. In the instructions immediately preceding that quoted the trial judge had given the jury the following explicit directions: “Now, gentlemen, you ask this question: Was the plaintiff warned, when the axman was cutting down the pole, of danger, and was she of sufficient mental capacity to understand the danger before her, and did she voluntarily ■ rush into the danger and was thereby injured ? If you should find these facts to be established by the proof in this ease, then the plaintiff would not be entitled to recover; but if, on the other hand, you find that she was not warned and that the defendant was not exercising, proper care and proper diligence, and she was hurt- — -injured, then she would be entitled to recover. The question also will arise, what would amount to due care upon the part of a child eight years of age? Now, I charge you that due care in a child eight years old is such care as its capacity, mental and physical; fits it for exercising in the actual circumstances of the occasion and situation, and is determined by the jury. When of tender years and con-, sequent immaturity of understanding, a child -is not amenable to so high a standard of diligence in regard to his or her own safety as that which adults are obliged to observe. Such care as the capacity of the particular child enables it to use naturally and reasonably *228is what the law requires upon the part of the child.” The court below here imposed upon the defendant the duty of exercising due care and diligence, and also of warning the plaintiff, and fully, clearly, and unmistakably instructed the jury as to • the law for determining what is due care upon the part of a child. He directed their minds to the very question that would arise in their investigation, the question of care and diligence of one of plaintiff’s age. Construing the entire charge together, we are constrained to believe that the jury could not have failed to understand what constitutes due care on the part of one of the plaintiff’s tender years, and that the plaintiff was not required to prove on her part conformity to any higher standard.
The headnotes deal sufficiently with the other assignments of error in the motion for new. trial.

Judgment affirmed.


All the Justices concur.